DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “biasing a first set of pixels of the reflective display that overlap the identified regions to display a second predefined color by the first set of pixels” is indefinite. What is it meant by “biasing a first set of pixels of the reflective display”? Is the biasing mean “forward biasing or reverse biasing”? A review of the description (PGPUB US 2021/0211623 A1) indicates a repeat the claim limitation itself. For example, paragraph [0020] describes, the display controller 106 provides a first biasing signal to the reflective display 104. The first biasing signal is provided to a first set of pixels of the reflective display 104 that are overlapped by the identified regions such that a second predefined color is displayed by the first set of pixels. The first set of pixels herein is the pixels of the reflective display 104 that lie under the regions of the 
Claims 2-5 are rejected as being dependent on claim 1.
As of claim 6, the limitation “provide a first biasing signal to the reflective display to display a second predefined color by a first set of pixels of the reflective display that are overlapped by the identified regions” is indefinite. What is it meant by “biasing a first set of pixels of the reflective display”? Is the biasing mean “forward biasing or reverse biasing”? A review of the description (PGPUB US 2021/0211623 A1) indicates a repeat the claim limitation itself. For example, paragraph [0020] describes, the display controller 106 provides a first biasing signal to the reflective display 104. The first biasing signal is provided to a first set of pixels of the reflective display 104 that are overlapped by the identified regions such that a second predefined color is displayed by the first set of pixels. The first set of pixels herein is the pixels of the reflective display 104 that lie under the regions of the first predefined color of the projected image. The Examiner is unclear about which biasing signal is applied to the reflective display 104 and how they are overlapped by the identified regions and how to display a second predefined color by a first set of pixels of the reflective display that are overlapped by the identified regions. The Applicant is required to clarify.
Claims 7-12 are rejected as being dependent on claim 6.
As of claim 13, the limitation “provide a first biasing signal to the reflective display to display a second predefined color by a first set of pixels of the reflective display that 
Claims 14-15 are rejected as being dependent on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (US 20060119625 A1; Hunt).

As of claim 6, Hunt teaches a system [fig 2A] comprising: a reflective display 104 [fig 2A] [0011]; a projector 102 [fig 2A] to transmit light associated with an image to project the image on the reflective display 104 [fig 2A]; and a display controller 202 (signal conversion unit) [fig 2A] to: identify regions of a first predefined color of the image projected on the reflective display (color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Hunt et al. (US 20060119625 A1; Hunt) in view of Mockarram-Dorri et al. (US 2010/0328223 A1; Mockarram-Dorri).

Mockarram-Dorri teaches an apparatus [fig 1b] having the reflective display 3 [fig 1b] [0115] is a touch-sensitive electrophoretic display [0115].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the reflective display is a touch-sensitive electrophoretic display as taught by Mockarram-Dorri to the display as disclosed by Hunt in order to enable displayed content to be emitted as light to a user (Mockarram-Dorri; [0115]).
Allowable Subject Matter
Claims 2-5, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance 
As of claim 3, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a  display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective 
As of claim 4, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a  display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 
Claim 5 is allowed as being dependent on claim 4.
As of claim 7, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color 
Claim 8 is allowed as being dependent on claim 7.
As of claim 9, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In 
Claim 10 is allowed as being dependent on claim 9.
As of claim 11, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance 
Claims 13-15 will be allowed if earlier 112(b) rejections are successful overcome.
As of claim 13, the closest prior art Hunt et al. (US 20060119625 A1; Hunt) teaches a display system 200 includes projector 102, reflective display 104, and a signal conversion unit 202. Signal conversion unit 202 receives a color input signal 204. Color input signal 204 may comprise any type of image data for use in displaying still images, video images, graphics, or text with display system 200. Color input signal 204 may be received by signal conversion unit 202 in any color encoding or color representation such as RGB, sRGB, YCC, YCrCb, CIELAB, YUV, LUV, YIQ, and others. Signal conversion unit 202 generates an equi-luminance chrominance signal 206A and a luminance signal 206B from color input signal 204. Equi-luminance chrominance signal 206A and luminance signal 206B comprise values configured to drive the individual pixels or sub-pixel components of projector 102 and reflective display 104, respectively. Signal conversion unit 202 generates equi-luminance chrominance signal 206A and luminance signal 206B by decomposing color input signal 204 into equi-luminance chrominance and luminance components and transforming or mapping the equi-luminance chrominance and luminance components into the color gamuts associated with projector 102 and reflective display 104, respectively. In addition, signal conversion unit 202 may down-sample equi-luminance chrominance signal 206A to match the resolution of projector 102. Hunt does not anticipate or render obvious, alone or in combination, receive a snapshot of the image projected on the 
Claims 14-15 are allowed as being dependent on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Fertik et al. (US 20170205977 A1) teaches methods for displaying an e-book using a combination of colors for text and background that have a reduced myopiagenic effect compared to black text on white background, include: presenting a user with one or more combinations of colors for the text and background identified as having a reduced myopiagenic effect, wherein none of the presented combinations comprise either black or white text or either black or white background, and, when viewed by the user's retina, an image composed of text and background rendered in any of the presented color combinations provides reduced center-surround contrast on the user's retina compared to the image viewed as black text on white background; receiving a selection of one of the color combinations from the user; and displaying the e-book file using the combination of colors for the text and background selected by the user;
- Prior Art Kuchenbecker et al. (US 20200143536 A1) teaches evaluating differential stimulation of L and M cones in a viewer's eye by an image displayed on a color display 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882